DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on December 15, 2021.  Claims 1-11, 17, 19 have been amended.  Claims 1-19 are pending and an action on the merits is as follows. 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rennard (US6810816, this issued patent of Applicant’s cited art US 20030217665).


RE 2 and 11, wherein a first data population device transmits the data corresponding to identification of the ammunition to the server (fig 10-16, col 9 ln 5-36).

Re 3 and 12, wherein the data transmitted by the first data population device includes data corresponding to a unique mark on the ammunition (col 3 ln 16-27, col 4 ln 40-62).

RE 4 and 13, wherein the unique mark is a laser etched bar code (col 3 ln 4-15).

RE 5 and 14, wherein a second data population device transmits the data corresponding to the purchaser of the ammunition to the server (col 5 ln 35-54).

RE 6 and 15, wherein the data transmitted by the second data population device includes data corresponding to the unique mark on the ammunition (col 3 ln 16-27, col 4 ln 40-62).

Re 7 and 16, wherein the server is configured to associate the identification of the ammunition with the purchaser of the ammunition using the data corresponding to the unique mark on the ammunition (col 9 ln 60- col 10 ln 14).

RE 8 and 17, wherein a client computing device transmits the data corresponding to the retrieved ammunition casing to the server (col 10 ln 15-36, col 5 ln 55-col 6 ln 14).

RE 9 and 18, wherein the server is configured to receive a control command from the client computing device to compare the data corresponding to identification of the ammunition with the data corresponding to the retrieved ammunition casing (col 10 ln 15-36, col 5 ln 55-col 6 ln 14).

RE 10, Rennard discloses a method of identifying a purchaser of ammunition based on a retrieved ammunition casing, comprising: populating a data storage of a server by: receiving data corresponding to identification of the ammunition; receiving data corresponding to the purchaser of the ammunition; associating the data corresponding to identification of the ammunition with the data corresponding to the purchaser of the ammunition; receiving data corresponding to the retrieved ammunition casing; wherein at least one error detection code is incorporated into the symbolic encoded identifier (col 3 ln 30-37, col 6 ln 33-53); comparing the data corresponding to the retrieved ammunition casing with the data corresponding to identification of the ammunition; 

RE 19, Rennard discloses an ammunition tracking system comprising: a handling device (Fig 10-16) for marking identifying indicia on ammunition, wherein at least one error detection code is incorporated into the identifying indicia (col 3 ln 30-37, col 6 ln 33-53); a server having a data storage (col 5 ln 13-34); said server is configured to: receive data corresponding to the identifying indicia marked on the ammunition (col 4 ln 42- col 5 ln 34); receive data corresponding to a purchaser of the ammunition (col 9 ln 60 – col 10 ln 14); associate the data corresponding to the identifying indicia with the data corresponding to the purchaser of the ammunition (col 5 ln 35-54); receive data corresponding to a retrieved ammunition casing (col 5 ln 55-col 6 ln 32); compare the data corresponding to the retrieved ammunition casing with the data corresponding to identification of the ammunition; and upon matching the data corresponding to the retrieved ammunition casing with the data corresponding to identification of the ammunition, transmit the data corresponding to the purchaser of the ammunition (col 10 ln 15-36).

Response to Arguments
Applicant’s arguments, see Remarks, filed December 15, 2021, with respect to claim objections and 112 rejections have been fully considered and are persuasive.  The objections and 112 rejections have been withdrawn. 
Applicant's arguments filed December 15, 2021, regarding 102 rejections made with Rennard have been fully considered but they are not persuasive. Applicant argues Rennard fails .


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887